DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 5, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al (US 20070238000) in view of Shakshooki (J. Chem. Chem. Eng. 2014).
	Regarding claims 5, 6 and 7, Koyama et al. is directed to a direct methanol fuel cell (direct liquid organic hydrogen carrier fuel cell) (abstract; [0003], [0011]).  Regarding claims 1, 3 and 4, the fuel cell comprises a membrane electrode assembly comprising a composite membrane that can have a core component comprising a phosphoric acid-doped polybenzimidazole (PBI) ([0061], [0025]).  Of note, the composite membrane can also comprise CePO4 (cerium phosphate) as a peroxide decomposer ([0027]).  The core component can comprise a fabric or fibers to impart mechanical strength, durability, and thermal stability ([0025]).  Regarding claim 8, an electrical device using the fuel cell can be selected from a stationary power generator or a mobile power generator ([0103]).
	Koyama et al. do not expressly teach that the composite membrane comprises a nanofiber comprising one of cerium phosphate and thorium phosphate, as recited in claim 1.  
	Shakshooki is directed to a nanofibrous cerium hydrogen phosphate (which is a cerium phosphate according to [0032] of the instant specification), which forms a composite with polybenzimidazole that has been formed by being polymerized on the cerium phosphate fibers (see abstract; page 379, bottom of first column).  Regarding claim 2, the content of the PBI in the composite is about 7%. 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to use the cerium phosphate-containing PBI membrane of Shakshooki in the electrolyte membrane of Koyama et al.  On pages 381 and 382, Shakshooki discuss the properties/benefits of the membrane, including the advantage that the membrane is self-supporting with structural integrity and can be molded into 
	Regarding claim 2, which recites a “high-temperature” polymer electrolyte membrane, the position is taken that the membrane of modified Koyama would inherently be a “high-temperature” membrane because it possesses thermal stability as noted above.  Furthermore, “high temperature” is a relative term (it is noted however, that the term is considered to comply with 35 USC 112b because specific temperatures/conditions are disclosed in the instant application, and “high temperature polymer electrolyte membranes” are generally understood in the fuel cell art as those that are capable of operating at temperatures over 80-100 degrees C which is a typical PEM operating temperature).
	The range in claim 3 would be rendered obvious based on the teaching in Shakshooki of the PBI comprising 7% of the composite membrane.  This value falls within the claimed range.  As such, claim 3 would be rendered obvious. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 14, 2022